Citation Nr: 1440034	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-29 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for right knee degenerative joint disease, claimed as secondary to service-connected right foot, right ankle, right hip and/or lumbar spine disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to May 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, denied service connection for right knee disability..  In June 2011, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012. 

In January 2014, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

During the Board hearing, the undersigned agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

In February 2014, the Board, inter alia, remanded this claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claim (as reflected in June 2014 supplemental SOC (SSOC)) and returned the matter to the Board for further consideration.

As regards characterization of the appeal, the Board notes that, since the February 2014 remand, in addition to service-connected cold weather injury of the right foot with degenerative joint disease, the RO has granted service connection for residual decreased range of motion of the right ankle disability, right hip degenerative joint disease and lumbar spondylosis with radiculopathy of the lower extremities.  As the secondary service connection claim remaining on appeal now includes consideration of the additional disabilities for which service connection has been awarded, the Board has recharacterized the claim as set forth on the title page.  

As a final preliminary matter, the Board observes that this appeal was processed using the Veterans Benefit Management System  (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Moreover, the Veteran also has a paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals that, with the exception of the Board hearing transcript, such evidence is duplicative of the evidence in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  The only competent, probative to address the question of whether there exists a medical nexus between the Veteran's right knee degenerative joint disease and his service-connected right foot, right ankle, right hip and low back disabilities weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for right knee degenerative joint disease, claimed as secondary to service-connected right foot, right ankle, right hip and/or lumbar spine disabilities, are not met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.  § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service (or, as here, service-connected disability) and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in May and June 2010 pre-rating letters, the RO provided notice to the appellant explaining what information and evidence was needed to substantiate his claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  These letters also provided the appellant with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The May 2011 rating decision reflects the initial adjudication of the claim after the issuance of these letters.  Hence, the May and June 2010 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of post-service private and VA treatment records identified by the Veteran, and the reports of September 2010 and May 2014 VA examinations.  The Board acknowledges that no service treatment records for the Veteran are included in his claims file.  After requesting them in conjunction with a prior claim, the RO was informed in June 2001 that there were no service records, as the records were fire-related.  Here, the Board finds that the RO has carried out all necessary steps to obtain service records, including efforts undertaken to reconstruct the record.  In an August 2001 letter, the RO informed the Veteran that his service records were unable to be found.  He was asked to furnish any service records he had in his possession.  He was also informed of potential substitute evidence and requested to submit NA Form 13075 and NA Form 13055 to assist in reconstructing the records.  In August 2010, the RO issued a Formal Finding of Unavailability outlining its attempts to obtain the Veteran's service treatment records.  

Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The RO met this heightened duty here, advising the Veteran of the lack of availability of his service treatment records; informing him of the alternative forms of evidence that can be developed to substantiate the claim; and otherwise expending exhaustive efforts to obtain the Veteran's service treatment records.  Moreover, as the Veteran is primarily claim that his right knee disability is secondary to his service-connected disorders as opposed to directly related to service, his service treatment records are arguably not relevant to the instant appeal.  As such, no further RO action in this regard is warranted.    

Also of record and considered in connection with the claim is the transcript of the Veteran's Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  

With respect to the Veteran's January 2014 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the January 2014 hearing  before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R.  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been sufficient compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

During the January 2014 hearing, the undersigned Veterans Law Judge identified the issue remaining on appeal.  Also, information was solicited regarding the Veteran's right knee disability and why he believed it was associated with his service-connected right foot disability (then, his only-service connected disability pertinent to this claim, and whether there were any outstanding medical records available.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any existing evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection for right knee degenerative joint disease.  

Nonetheless, as noted, following the hearing, the Board sought further development of the claim in February 2014.  On remand, the Board instructed the RO/AMC to obtain any additional VA treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana dated since September 2012, and to send the Veteran another letter requesting any additional evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo a VA examination after all the pertinent records were associated with the claims file.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

The RO obtained outstanding records of treatment of the Veteran from the Shreveport VAMC. In April 2014, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  Notably, neither the Veteran nor his  representative has identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  Moreover, the Veteran was afforded an additional VA examination in May 2014.  The examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issue herein decided.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran is seeking service connection for right knee degenerative joint disease.  He has averred that his right knee disability is secondary to his service-connected right foot disability due to having to favor his right foot for many years causing him to walk with an antalgic gait.  Likewise, the Veteran also asserts that his right knee disability is related to his service-connected right ankle, right hip and/or low back disabilities.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 . Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310  (2013).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for right knee degenerative joint disease, as secondary to service-connected right foot, right ankle , right hip and/or low back disability(ies), is not warranted. 

The Veteran filed a claim for a right knee disability in April 2010 asserting that his disability was secondary to his service-connected frostbite.  The Board observes that an August 2101 private opinion opined that as the Veteran favored his right  foot for 40 to 50 years, it was likely a contributing factor to the Veteran's back pain.  However, the examiner did not address the Veteran's right knee disability.  

The Veteran was afforded a VA examination in September 2010.  The Veteran reported experiencing bilateral knee pain beginning in 1991 that had become progressively worse.  He had an arthroscopic debridement of the right knee in 1989-90 and steroid injections since then.  The Veteran was a truck driver for 30 years.  He used a single point cane with no knee braces.  

After examining the Veteran and reviewing the claims file, the examiner found that the Veteran's right knee arthritis was not caused by or a result of cold weather injuries of the right foot.  The examiner rationalized that the x-ray findings were consistent with age-related arthritis.  

The Veteran was afforded another VA examination in March 2011 to address the Veteran's right hip and low back disabilities.  Although the examiner did not specifically address the Veteran's right knee disability, he observed that the Veteran had suffered from an antalgic gait requiring the use of assistive device for the past 50 years.  

VA treatment records have also been reviewed and while they document complaints of bilateral knee pain as well as bilateral degenerative joint disease, these records do not offer any sort of etiological opinion.  

During the Board hearing, the Veteran testified that his right knee pain began about 20 years prior.  The Veteran again asserted that his right knee disability was related to his service-connected foot disability because he was required to use a cane for 60 years.

As the September 2010 VA examiner did not address whether any right knee disability was aggravated by his service-connected right foot disability or the Veteran's long standing use of a cane and his antalgic gait, the Board found that the examination was insufficient and remanded the issue for another VA opinion in February 2014.  Moreover, as the Veteran had been awarded service connection not just for the right foot disability, but also right ankle, right hip and low back disabilities, the Board found that opinion was necessary to address whether any right knee disability was secondary to these disabilities.    

On remand, the Veteran was afforded another VA examination in May 2014.  The claims file was reviewed.  The examiner summarized the pertinent medical evidence of record, including the August 2010 private opinion, the September 2010 VA examination and March 2011 VA examination.  At this time, the Veteran denied any surgery on the right knee.  After examining the Veteran, the examiner determined that the Veteran's right knee severe degenerative joint disease was not at least as likely as not caused by the Veteran's service-connected right foot, right hip, right ankle and low back disabilities.  

In forming this opinion, the examiner considered the Veteran's oral and written statements (to include as reflected in his hearing testimony), and previous VA examinations and opinion.  The examiner observed that severe bilateral degenerative joint disease was initially documented at the same time in September 2002.  The examiner indicated that gait alteration could explain unilateral knee degenerative joint disease, but the Veteran's condition was bilateral, which cast doubt on the knee degenerative joint disease etiology.  The examiner noted that the March 2011 VA examiner found that the foot condition required the use of a cane for 40-50 years.  However, the Veteran's occupational history indicated that he worked as a commercial truck driver from 1962 to 1991 where he also unloaded trucks.  As such, it was unlikely that he used a cane regularly while driving commercially and unloading trucks.  

The examiner further observed that the August 2010 private opinion also related the Veteran's altered gait to his foot condition based on the Veteran's own history.  
However, current examination showed that the gait alteration was related to the bilateral knee disability and since the knee condition was severe in 2002, it would also have been at the time the Veteran was evaluated by the private examiner.  The etiology of the altered gait might be multifactorial, but the overwhelming cause is the bilateral knee degenerative joint disease not the right foot, right ankle, right hip and lumbar spine with radiculopathy.  There was also no evidence to suggest that the hip, foot and ankle degenerative joint disease or lumbar spine spondylosis preceded the onset of the right knee condition.  As x-rays revealed minor degenerative joint disease of the right hip and moderate spondylosis and degenerative joint disease of the lumbar spine, and since the severity of the knee was significantly more, it was very unlikely that degenerative changes of the hip and back could have resulted in the bilateral and symmetrical disease of the knees.  In fact, it was more than likely that the knees played an etiological role in the development of the right hip and to some degree the lumbar spine degenerative condition, although the percent of contribution could not be determined without speculation.  

The examiner continued that as the severe degenerative joint disease was bilateral and symmetrical, it is more than likely that the cause is related to degenerative changes of aging rather than the right foot, ankle, hip and lumbar spine conditions; this finding concurred with the September 2010 opinion.  In addition, there loomed the possibility of intercurrent right knee injury and/or surgery, and combined with the 1973 surgery on the left knee could explain the severity of the degenerative joint disease in both knees as compared to other weight bearing joints.  The examiner further pointed out that degenerative joint disease or osteoarthritis is chiefly a disease of aging and obesity was also a risk factor.  The examiner observed that the Veteran and an ongoing diagnosis of obesity.  Thus, the examiner found that the it was not at least as likely as not that the Veteran's right knee degenerative joint disease was caused by the Veteran's service-connected right foot, right hip, right ankle and/or low back disabilities.  

Likewise the examiner found that it was not at least as likely as not that the Veteran's right knee degenerative joint disease was aggravated beyond the natural progression due to the Veteran's service-connected right foot, right hip, right ankle and/or low back disabilities.  The examiner again noted that the evidence shows that degenerative joint disease of the knee preceded or was contemporaneous in the onset and that the majority of the gait alteration was related to the bilateral knee condition.  Since the crux of aggravation of the right knee would hinge on the gait alteration resulting from the service-connected right foot, right hip, right ankle and/or low back disability(ies), and since the above opinion indicates that the greatest cause of altered gait is related to the knee condition, it makes it unlikely that any service connected conditions has/have aggravated the right knee condition.  

In this case, the May 2014 VA examiner's opinion-to the effect that there is less likely than not a medical relationship between the Veteran's right knee degenerative joint disease and service-connected service-connected right foot, right ankle, right hip and/or lumbar spine disability(ies)-is the only medical opinion on this point.  The Board recognizes that in a July 2014, the Veteran argued that the examination was inadequate as he was suffering from salmonella and vaguely remembered the questions asked.  He also asserted that in 1991, he was completely worn out and had to retire due to severe pain.   

However, the VA report includes appropriate, comprehensive findings, and the examiner's opinion clearly was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions.  The examiner was also aware that the Veteran had retired in 1991 due to medical reasons as it was noted in the examination report.  In other words, there is no indication that the examiner considered incorrect facts in forming his opinion.  Further, the examiner provided a specific, detailed, reasoned rationale for his conclusions, noting the Veteran's relevant medical history.  As such, the Board finds that the examination is adequate for appellate review, and that the opinion offered constitutes persuasive evidence on the question of medical etiology of the right knee disability.  Importantly, there is no other medical opinion of record to refute this opinion.  Thus, the only competent, probative opinion on the question of whether there exists a medical nexus between the Veteran's current right knee degenerative joint disease and service-connected right foot, right ankle, right hip and low back disability(ies) weighs against the claim.

The Board further notes that, to whatever extent statements by the Veteran and/or his representative have been offered for the purpose of establishing that there exists a medical nexus between his current right knee disability and his service-connected disabilities, such evidence provides no basis for allowance of the claim.  Matters of diagnosis and etiology of medical disabilities typically are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of the disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for right knee degenerative joint disease, claimed as secondary to his service-connected claimed as secondary to service-connected right foot, right ankle, right hip and/or lumbar spine disability(ies), must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right knee degenerative joint disease, claimed as secondary to his service-connected claimed as secondary to service-connected right foot, right ankle, right hip and/or lumbar spine disabilities, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


